Citation Nr: 0829053	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for left ear hearing loss.  

2.  Entitlement to an initial rating in excess of 30 percent 
for physiological mitral regurgitation and pulmonary 
incompetence.  

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 30 percent 
for degenerative joint and disc disease of the cervical 
spine.

6.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint and disc disease of the lumbar spine.

7.  Entitlement to an initial compensable rating for 
occipital and frontal headaches associated with degenerative 
joint disease of the cervical spine.  

8.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.  

9.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee.  

10.  Entitlement to an initial compensable rating for 
impotence.

11.  Entitlement to service connection for tinea pedis and 
onychomycosis of the feet.

12.  Entitlement to service connection for dental disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
2001.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran failed to report without explanation for a Board 
hearing in June 2008.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for a Board hearing 
is considered withdrawn.

The issues of entitlement to higher ratings for cervical and 
lumbar spine disabilities, physiological mitral regurgitation 
with pulmonary incompetence, peripheral neuropathy of the 
lower extremities, occipital and frontal headaches associated 
with degenerative joint disease of the cervical spine and 
degenerative arthritis of the knees, as well as the issue of 
entitlement to an initial compensable rating for left ear 
hearing loss, are addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran has impotency without visible deformity of 
the penis.

2.  The veteran currently has no onychomycosis or tinea 
pedis.  

3.  The veteran does not have a dental condition or 
disability due to trauma during his active military service, 
but he does meet the requirements for service connection for 
the limited purpose of receiving Class II VA outpatient 
treatment on a one time correction basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
impotence have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.31, 4.115b, Diagnostic Code 7522 (2007).

2.  Bilateral onychomycosis and tinea pedis were not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of one-time correction "Class 
II" VA outpatient treatment only, have been met.  38 
U.S.C.A. §§ 1110, 1131, 1721 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters mailed in November 
2001, December 2003, May 2006 and January 2007.  Although the 
veteran was not provided all required notice before the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.




Initial Rating-Impotency

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007). 

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
disability at issue.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to either disability.

The veteran's impotency is currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  Throughout his appeal, the veteran has contended 
that he is entitled to an initial compensable rating for his 
service-connected impotency.

Impotence is not listed in the Rating Schedule; however, when 
an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  As such, the veteran' service- connected 
disability of impotence has been rated under Diagnostic Code 
7522, which provides for a 20 percent rating for deformity of 
the penis with loss of erectile power.

Upon a review of the record, the Board finds that the veteran 
is not entitled to a compensable rating for impotence.  Such 
disability is manifested by impotency without visible 
deformity of the penis.  In recognition of the veteran's 
impotence, he was awarded special monthly compensation based 
on loss of use of a creative organ in the March 2003 rating 
decision.

Specifically, at the veteran's December 2001 VA/QTC 
examination, review of systems included a finding of normal 
male genitalia.  A VA clinic treatment noted dated in July 
2003 includes a finding of no penile lesions, scrotal 
tenderness or masses.  VA examination in January 2007 shows 
no deformity but noted that the veteran was on Viagra for 
impotence.  The record is replete with reference to the 
veteran's reported impotence.  However, the record, to 
include VA treatment records, dated from 2001 to 2007, is 
void of any evidence of penile deformity.  As such, the 
veteran is not entitled to an initial compensable rating 
under Diagnostic Code 7522.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Service Connection for Tinea Pedis & Onychomycosis of the 
Feet

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran acknowledges that he did not develop tinea pedis 
onychomycosis until after his discharge from service but 
contends that service connection is warranted for these 
conditions because they resulted from the wearing of boots 
during his 26 years of service.  

Service medical records are negative for evidence of 
onychomycosis or tinea pedis.  A VA fee-basis examination in 
December 2001 revealed onychomycosis and tinea pedis of both 
feet.  Private podiatry treatment records show onychomycosis 
and tinea pedis, treated with creams in March 2002.  A VA 
fee-basis examination report dated in December 2003 reflects 
that the onychomycosis and tinea pedis had resolved.  VA 
treatment records dated through 2006 show no treatment for 
these disorders.  A VA fee-basis examination in January 2007 
showed no evidence of this condition.  

The foregoing evidence demonstrates that the veteran 
developed onychomycosis and tinea pedis following his 
discharge from service.  This fact is not in dispute.  
Although the veteran believes that the disorders are 
etiologically relate to his active service, as a lay person, 
he is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record contains no medical evidence suggesting 
that either of these conditions is etiologically related to 
service.  Accordingly, the Board concludes that a 
preponderance of the evidence is against the claim, and 
therefore, service connection for bilateral tinea pedis and 
onychomycosis is not in order.






Dental Claim

Legal Criteria

The regulation pertinent to service connection of dental 
conditions for treatment purposes is 38 C.F.R. § 3.381, which 
provides as follows:

(a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter. (b) The rating 
activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the 
condition was incurred or aggravated in line of 
duty during active service. When applicable, the 
rating activity will determine whether the 
condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a 
prisoner of war. (c) In determining service 
connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will 
be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 
days or more of active service. (d) The following 
principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted 
as normal at entry will be service- connected if 
they were filled or extracted after 180 days or 
more of active service. (2) Teeth noted as filled 
at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, 
after 180 days or more of active service. (3) Teeth 
noted as carious but restorable at entry will not 
be service-connected on the basis that they were 
filled during service. However, new caries that 
developed 180 days or more after such a tooth was 
filled will be service-connected. (4) Teeth noted 
as carious but restorable at entry, whether or not 
filled, will be service-connected if extraction was 
required after 180 days or more of active service. 
(5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment 
during service. (6) Teeth noted as missing at entry 
will not be service connected, regardless of 
treatment during service. (e) The following will 
not be considered service- connected for treatment 
purposes: (1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of 
active service, or was due to combat or in-service 
trauma; and

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of 
active service.

(f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service.

Analysis

The veteran's service treatment records show that he was seen 
in 1975 and 1976 for treatment of several carious teeth.  
Routine check-ups and care are noted thereafter.  He was 
involved in a mock board in December 1987 in which he 
received fixed partial dentures.  In March 1996, he presented 
with complaints of a sore tooth with sensitivity to cold.  
The assessment was acute pulpagia (irreversible).  He 
received several endodontic treatments for this condition.  
He continued to participate in the mock board treatment.  In 
December 1988 he received partial veneers on some teeth.  
There was no indication of any dental trauma at any time 
during service.  

The veteran filed his claim for dental injury in June 2001, 
prior to his separation from service.  He urges that the 
lengthy treatment he received related to the mock board 
treatment.  In his notice of disagreement, he explained that 
he was in a dental chair for 8 hours per day for a whole week 
in December 1987.  He noted he received three fixed bridges 
and jacket crowns, and that the dentist extracted three 
molars.  

As noted, dental disorders that may be compensable include 
irreplaceable missing teeth, and disease and damage to the 
jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing 
teeth may be compensable for rating purposes under Diagnostic 
Code 9913.  However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  See 38 C.F.R. § 
4.150, DC 9913.

In the instant case, there is no objective, competent 
evidence of record that the veteran has irreplaceable missing 
teeth or that any loss of teeth has been caused by loss of 
substance of the body of the maxilla or mandible.  The 
veteran has not contended and the evidence does not 
demonstrate that he sustained any injury to the teeth or that 
he had suffered from any disease of the jaw in service.  
There is no competent evidence to suggest he received 
"trauma" during any of his dental treatment in service.  In 
addition, there is no indication that he had any other 
condition listed as compensable dental and oral conditions 
under the rating schedule.  See 38 C.F.R. § 4.150.  As a 
consequence, he is not eligible for compensation or Class I 
treatment for any dental disorder.

Those veterans who have a service-connected, noncompensable 
dental condition or disability resulting from combat wounds 
or service trauma may be authorized to receive any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
See 38 C.F.R. § 17.161(c); see also VAOPGCPREC 5-97 (to have 
had dental extractions during service is not tantamount to 
dental trauma, because trauma of the teeth, even extractions, 
in and of itself, does not constitute dental trauma).  The 
veteran does not contend, and the record does not show, that 
he sustained any such dental trauma in service.  Therefore, 
he is not entitled to this type of treatment (Class II(a)).

One-time dental treatment (Class II) is available to 
veterans, but 38 C.F.R. § 3.181 limits the outpatient dental 
treatment available to treatable or replaceable missing teeth 
in some instances.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged after September 31, 1981, an application for 
treatment must be made within 90 days after discharge from 
service.  The veteran applied for dental treatment 
essentially at the time of his separation from service.  
Consistent with his service dental records showing a dental 
examination no later than February 2001, his DD 214 reveals 
he was not allowed a dental examination and corrective 
treatment within 90 days prior to separation.  See 38 C.F.R. 
§ 17.161(b) (C).  It does not appear that he has received VA 
dental treatment consistent with 38 C.F.R. § 17.161(b) (D).  
Therefore, he is eligible for treatment under the regulation 
on a one-time correction basis.

In view of the foregoing, service connection for a dental 
disorder for the sole purpose of VA dental treatment on a 
one-time correction Class II basis, is warranted.  The Board 
notes that if treatment has already been rendered consistent 
with this award, no additional treatment is allowed.  


ORDER

An initial compensable disability rating for impotence is 
denied.

Service connection for tinea pedis and onychomycosis, 
bilateral feet, is denied.

Service connection for dental treatment on a one-time 
correction "Class II" basis is warranted, to the extent, if 
any, that this benefit has not yet been awarded.  






REMAND

With respect to the remaining claims, the Board notes that 
the VA fee-basis examinations upon which the rating decisions 
on appeal were based apparently did not include a review of 
the claims files.  These examinations for various 
disabilities were performed in 2001, 2004, and January 2007.  
The veteran has contended that his disabilities are 
worsening.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Appropriate 
examinations should be accomplished on remand.  

As to the claims involving the degenerative disease of the 
knees and the cervical and lumbar spine, the Court has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As to the claim of entitlement to a compensable rating for 
left ear hearing loss, the Board notes that in the March 2003 
rating decision granting service connection for left ear 
hearing loss, the RO noted that the veteran had some hearing 
loss in the right ear but it was not severe enough to be 
considered a disability for VA compensation purposes.  The 
report of a VA fee-basis examination in January 2007 reveals 
that the established diagnosis of left ear hearing loss was 
changed to bilateral hearing loss and that the testing 
results support the presence of right ear hearing loss 
disability for VA compensation purposes.  With respect to the 
issue of right ear hearing loss, the Board finds that this 
issue is inextricably intertwined with the issue of a 
compensable rating for left ear hearing loss.  The directed 
development will encompass both issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation].  Accordingly, the Board will defer its decision 
on the left ear hearing loss claim.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for right ear hearing loss 
disability and inform the veteran of his 
appellate rights with respect to this 
decision.

2.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the severity of the service-
connected cervical and lumbar spine 
disabilities, physiological mitral 
regurgitation and pulmonary incompetence, 
peripheral neuropathy of the lower 
extremities, occipital and frontal 
headaches associated with degenerative 
joint disease of the cervical spine and 
degenerative arthritis of the knees.  All 
indicated tests and studies are to be 
performed.  The claims folders must be 
made available to and reviewed by the 
examiner(s).  A notation to the effect 
that this record review took place should 
be included in the report(s) of the 
examiner(s).

The RO or the AMC should ensure that all 
information required for rating purposes 
is provided by the examiner(s).

3.  The veteran should be afforded an 
audiological evaluation to determine the 
severity of his service-connected hearing 
loss.  The claims folders must be made 
available to and reviewed by the 
examiner.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


